DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (20150367211).
 
 	Regarding claim 1, Lyons (Figures 1-10) teaches a compression wrap apparatus comprising: an elastic strap (Fig. 5, Part No. 28) (Para. 0017); and a fastening device (Para. 0017, 0025) coupled to a first end of the elastic strap (Para. 0018), wherein the fastening device is configured to facilitate securing a wrapping of the elastic strap around a handle of a wooden baseball bat (Para. 0013). 
 	It is noted that the prior art of Lyons is fully capable of performing the claim recitation of “the fastening device is configured to facilitate securing a wrapping of the elastic strap around a handle of a wooden baseball bat.” Lyons (Para. 0013) discloses: “the racquet 10 of FIG. 1 is configured as a tennis racquet, however, the invention can also be formed as other types of sports implements, such as racquetball racquets, squash racquets, badminton racquets, paddle ball paddles, baseball bats, softball bats, golf clubs, hockey sticks, lacrosse sticks and the like.”

 
	Regarding claim 2, Lyons (Figures 1-10) teaches the elastic strap comprises rubber (Para. 0017).  


	Regarding claim 3, Lyons (Figures 1-10) teaches the elastic strap comprises at least one of latex, silicon, or plastic (Para. 0019).  


	Regarding claim 4, Lyons (Figures 1-10) teaches the elastic strap comprises at least one thermoplastic (Para. 0018).  

 Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (10478688).

	Regarding claim 14, Stevens (Figures 1-16) teaches a baseball bat apparatus comprising: a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) configured to wrap around a handle of the wooden baseball bat.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Goji (20180178097).

	Regarding claim 5, Lyons (Figures 1-10) teaches a compression wrap apparatus comprising: an elastic strap (Fig. 5, Part No. 28) (Para. 0017)
 	Lyons does not teach the elastic strap comprises at least one carbon black material.  
 	Goji (Figures 1-4) teaches a compression wrap comprising at least one carbon black material (Para. 0025).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lyons with a compression wrap comprising at least one carbon black material as taught by Goji as a means of selection of a known material (carbon black) based on its suitability for its intended use (a compression wrap for a sports implement) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Esquerra (20070232420).

	Regarding claim 6, Lyons (Figures 1-10) teaches a fastening device (Para. 0017) coupled to a first end of the elastic strap (Para. 0018). 
 	Lyons does not teach the fastening device comprises a Velcro device.  
 	Esquerra (Figures 1-6) teaches the fastening device comprises a Velcro device (Para. 0029).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lyons with the fastening device comprises a Velcro device as taught by Esquerra as a means of simple substitution of one known element (an adhesive fastening device for a compression wrap) for another (a velcro fastening device for a compression wrap) to obtain predictable results (a compression wrap for a sports implement secured with a fastener) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Ryan (20030144089).

	Regarding claim 7, Lyons (Figures 1-10) teaches a fastening device (Para. 0017) coupled to a first end of the elastic strap (Para. 0018). 
 	Lyons does not teach the fastening device comprises at least one hole configured to receive a set screw.  
 	Ryan (Figures 1-9) teaches the fastening device comprises at least one hole (Fig. 8E, Part No. 865) (Para. 0042) configured to receive a set screw (Fig. 8E, Part No. 866).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lyons with the fastening device comprises at least one hole configured to receive a set screw as taught by Ryan as a means of simple substitution of one known element (an adhesive fastening device for a compression wrap) for another (a screw and bore fastening device for a compression wrap) to obtain predictable results (a compression wrap for a sports implement secured with a fastener) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons.

	Regarding claim 8, Lyons (Figures 1-10) teaches the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat (though a specific value of the pressure is not disclosed).
 	Lyons does not teach the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat.  
 	It is noted that the claim recitation of “the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat” is directed to the tightness/pressure of the wrap on the handle. The pressure/tightness of the strap on the handle is dependent on how tightly the strap is wound around the sports implement by a user. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Lyons with the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat as a means of finding optimum or workable ranges by routine experimentation (i.e. varying the tightness of the strap on the sports implement) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (20080085792) in view of Esquerra.

	Regarding claim 9, Sims (Figures 1-18) teaches a baseball bat apparatus comprising: a wooden baseball bat (Para. 0030, 0069); and a compression wrap (Fig. 7-10, Part No. 68) (Para. 0041) configured to wrap around a handle of the wooden baseball bat, wherein the compression wrap comprises: 10an elastic strap (68) (Para. 0041). 
 	Sims does not teach a fastening device coupled to a first end of the strap, wherein the fastening device is configured to facilitate securing a wrapping of the strap around the baseball bat.  
	Esquerra (Figures 1-6) teaches a fastening device coupled to a first end of the strap, wherein the fastening device is configured to facilitate securing a wrapping of the strap around the baseball bat (Para. 0029).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lyons with a fastening device coupled to a first end of the strap, wherein the fastening device is configured to facilitate securing a wrapping of the strap around the baseball bat as taught by Esquerra as a means of providing a strap with a fastener to cinch the strap on a baseball bat (Esquerra: Para. 0029).


	Regarding claim 11, Sims (Figures 1-18) teaches the compression wrap comprises: 10an elastic strap (68) (Para. 0041).  
 	The modified Sims does not teach the fastening device comprises a Velcro device.  
	Esquerra (Figures 1-6) teaches the fastening device comprises a Velcro device (Para. 0029).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lyons with the fastening device comprises a Velcro device as taught by Esquerra as a means of providing a strap with a fastener to cinch the strap on a baseball bat (Esquerra: Para. 0029).

 
	Regarding claim 13, Sims (Figures 1-18) teaches the compression wrap comprises: 10an elastic strap (68) (Para. 0041). 
 	The modified Sims does not teach the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat. 
	It is noted that the claim recitation of “the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat” is directed to the tightness/pressure of the wrap on the handle. The pressure/tightness of the strap on the handle is dependent on how tightly the strap is wound around the sports implement by a user. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Sims with the wrapping of the elastic strap provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat as a means of finding optimum or workable ranges by routine experimentation (i.e. varying the tightness of the strap on the sports implement) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Esquerra, further in view of Lyons.

	Regarding claim 10, the modified Sims (Figures 1-18) teaches the compression wrap comprises: 10an elastic strap (68) (Para. 0041).  
 	The modified Sims does not teach the elastic strap comprises at least one of rubber, latex, silicon, plastic, thermoplastic, or carbon black material.
 	Lyons (Figures 1-10) teaches the elastic strap comprises at least one of rubber, latex, silicon, plastic, thermoplastic, or carbon black material (Para. 0017)
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lyons with the elastic strap comprises at least one of rubber, latex, silicon, plastic, thermoplastic, or carbon black material as taught by Lyons as a means of selection of a known material (rubber) based on its suitability for its intended use (a wrap for a sports implement) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) ).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Esquerra, further in view of Ryan.

	Regarding claim 12, Sims (Figures 1-18) teaches a baseball bat apparatus comprising: a wooden baseball bat (Para. 0030, 0069); and the compression wrap comprises: 10an elastic strap (68) (Para. 0041). 
 	The modified Sims does not teach the bat comprises at least one set screw proximate to the handle of the baseball bat, and wherein the fastening device comprises at least one hole configured to receive the set screw. 
	Ryan (Figures 1-9) teaches the bat comprises at least one set screw (Fig. 8E, Part No. 866) proximate to the handle of the baseball bat, and wherein the fastening device comprises at least one hole (Fig. 8E, Part No. 865) (Para. 0042) configured to receive a set screw (Fig. 8E, Part No. 866).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lyons with the bat comprises at least one set screw proximate to the handle of the baseball bat as taught by Ryan as a means of coupling a wrap for a sports implement/bat using a fastener comprising a bore and screw (Ryan: Para. 0042).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Ryan (20030144089).

	Regarding claim 15, Stevens (Figures 1-16) teaches a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) configured to wrap around a handle of the wooden baseball bat.
 	Stevens does not teach the bat comprises at least one set screw proximate to the handle of the baseball bat, and wherein the at least one compression ring is a semi round compression ring configured to couple with the baseball bat via the at least one set screw.  
	Ryan (Figures 1-9) teaches the bat comprises at least one set screw (Fig. 8E, Part No. 866) (Para. 0042) proximate to the handle of the baseball bat, and wherein the at least one compression ring is a semi round compression ring (Fig. 8E, Part No. 861) configured to couple with the baseball bat via the at least one set screw (Fig. 8E, Part No. 866) (Para. 0042).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with the at least one compression ring is a semi round compression ring configured to couple with the baseball bat via the at least one set screw as taught by Ryan as a means of as a means of coupling a compression ring to a sports implement/bat using a fastener comprising a bore and screw (Ryan: Para. 0042).


	Regarding claim 16, Stevens (Figures 1-16) teaches a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) configured to wrap around a handle of the wooden baseball bat.
 	Stevens does not teach the bat comprises a plurality of set screws proximate to the handle of the baseball bat, and wherein the at least one compression ring is a plurality of semi round alloy compression rings configured to couple with the baseball bat via the plurality of set screws. 
	Ryan (Figures 1-9) teaches the bat comprises a plurality of set screws (Fig. 8E, Part No. 866) (Para. 0042) proximate to the handle of the baseball bat, proximate to the handle of the baseball bat, and wherein the at least one alloy compression ring (Fig. 8E, Part No. 861) is a plurality of semi round alloy compression rings configured to couple with the baseball bat via the plurality of set screws (Fig. 8E, Part No. 866) (Para. 0042).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with he at least one compression ring is a plurality of semi round alloy compression rings configured to couple with the baseball bat via the plurality of set screws as taught by Ryan as a means of coupling a compression ring to a sports implement/bat using a fastener comprising a bores and screws (Ryan: Para. 0042).


	Regarding claim 17, Stevens (Figures 1-16) teaches a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) configured to wrap around a handle of the wooden baseball bat.
 	Stevens does not teach the at least one compression ring is a semi round compression ring comprising at least one tightening mechanism, and wherein the tightening mechanism is configured to facilitate a tightening of the at least one compression ring around the handle of the baseball bat.  
	Ryan (Figures 1-9) teaches the at least one compression ring (Fig. 8E, Part No. 861) (Para. 0042) is a semi round compression ring comprising at least one tightening mechanism (Fig. 8E, Part No. 866) (Para. 0042), and wherein the tightening mechanism is configured to facilitate a tightening of the at least one compression ring around the handle of the baseball bat (Para. 0042).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with the tightening mechanism is configured to facilitate a tightening of the at least one compression ring around the handle of the baseball bat as taught by Ryan as a means of coupling a compression ring to a sports implement/bat using a fastener comprising a bores and screws (Ryan: Para. 0042).


	Regarding claim 18, Stevens (Figures 1-16) teaches a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) configured to wrap around a handle of the wooden baseball bat.
 	Stevens does not teach the at least one tightening mechanism comprises a tightening screw configured to bring opposite ends of the at least one alloy compression ring together as the tightening screw is tightened.  
	Ryan (Figures 1-9) teaches the at least one tightening mechanism comprises a tightening screw (Fig. 8E, Part No. 866) (Para. 0042) configured to bring opposite ends of the at least one alloy compression ring (861) together as the tightening screw is tightened (Para. 0042).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with the at least one tightening mechanism comprises a tightening screw configured to bring opposite ends of the at least one alloy compression ring together as the tightening screw is tightened as taught by Ryan as a means of coupling a compression ring to a sports implement/bat using a fastener comprising a bores and screws (Ryan: Para. 0042).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Ryan, further in view of Andrea (20080032829).

	Regarding claim 19, Stevens (Figures 1-16) teaches a wooden baseball bat (Fig. 15-16, Part No. 110) (Col. 9, Lines 20-21); and at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38). 
 	Stevens does not teach the at least one tightening screw is a butterfly screw.  
 	Andrea (Figures 1-6) teaches the at least one tightening screw is a butterfly screw (Para. 0029).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with the at least one tightening screw is a butterfly screw as taught by Andrea as a means of using a butterfly screw to secure an attachment to a sports implement (Andrea: Para. 0029).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens.

	Regarding claim 20, Stevens (Figures 1-16) teaches a wrapping of the at least one alloy compression ring (Fig. 1-2, Part No. 50; Fig. 15-16, Part No. 250) (Col. 4, Lines 66-67 and Col. 5, Lines 1-10; Col. 9, Lines 34-38) provides pressure on the handle of the wooden baseball bat (though a specific value of pressure is not disclosed).
 	Stevens does not teach a wrapping of the at least one alloy compression ring provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat.
 	It is noted that Stevens teaches  compression ring that provides pressure on the handle of the wooden baseball bat (though a specific value of pressure is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Stevens with a wrapping of the at least one alloy compression ring provides at least 5000 pounds per square inch (PSI) of pressure on the handle of the wooden baseball bat as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711   
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711